DETAILED ACTION

The present action is response to the IDS filed 2/25/2021, after notice of allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guidry (US 7,108,091) in view of Suminoe (JP 2014-129042 A; this reference was cited by the Applicant in an IDS filed 2/25/2021).

Regarding claim 4, Guidry teaches: a vehicle rear portion structure comprising: 
a left and right pair of rear side members (28) that structure portions of a vehicle body at a vehicle rear portion (the vehicle rear portion being defined by portions of the vehicle located behind seat 3), the rear side members extending in the vehicle front-and-rear direction and being disposed apart in the vehicle width direction; 
a hydrogen tank (25) that is disposed between the left and right pair of rear side members and is fixed  (at element 26) to the vehicle body; 
a floor panel (38) that is disposed at a vehicle width direction outer side of the vehicle rear portion, a vehicle width direction inner end portion of the floor panel being fixed to one of the rear side members and the floor panel extending to the vehicle width direction outer side relative to one of the rear side members; and
a battery (27) that is disposed on the floor panel at the vehicle width direction outer side of one of the rear side members. 
Relevant elements are best shown in Figs. 7, 8, and 10.
Guidry fails to disclose the battery clamp as described by Claim 4.  
Suminoe teaches: a battery clamp (see at least clamping element 72,  in Figs. 1 and 2), a vehicle width direction inner end portion of which is fixed to one of the rear side members (32), the battery clamp extending toward the vehicle width direction outer side to an upper portion of the battery (see battery 56 in Fig. 1), and the battery clamp and the floor panel (the floor panel including at least elements 44, 94, 98) sandwiching and retaining the battery from above and below; a battery carrier (including at least elements 54 and 80) that is fixed to the floor panel (via bolt 104) between the battery and the floor panel, the battery being placed on the battery carrier; and an outer side connection portion (78) that extends in the vehicle vertical direction at the vehicle width direction outer side of the battery, an upper end of the outer side connection portion being connected with a vehicle width direction outer end portion of the battery clamp (as best shown in Fig. 1), and a lower end of the outer side connection portion being connected with a vehicle width direction outer end portion (80) of the battery carrier. Relevant elements are best shown in Figs. 1 and 2. 
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the batteries from Guidry with clamps, as suggested by Suminoe; the motivation being: to prevent battery shifting by securely holding the battery in position relative to the vehicle body.

Allowable Subject Matter
Claims 1-3, 5-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/Primary Examiner, Art Unit 3618